Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kimberly D. Hoffman on February 1, 2022.

The application has been amended as follows: 
Cancel claims 21-23.
Amend claim 1 as follows (add claim 21 to the end of claim 1):

1. (Currently Amended) A light assembly mountable in an aperture formed in a railing, the assembly comprising:
a. a housing having a surface;
b. first and second fasteners; and c. first and second clamps, the first clamp pivotally coupled to the housing via the first fastener, the second clamp pivotally coupled to the housing via the second fastener, the first and second clamps movable between a first position and another position, wherein the housing is inserted in the aperture formed in the railing when the first and second clamps are in the first position, the housing is at least partially insertable into the aperture formed in the railing; and

a first force exerted by the first clamp against a first portion of the railing;
a second force exerted by the second clamp against a second portion of the railing; and
a third force exerted by the surface of the housing against a third portion of the railing; wherein the third force is exerted in a different direction than one or more of the first and second forces, and wherein the first, second and third forces are exerted from within the aperture formed in the railing.


Amend claim 14 as follows (add claim 22 to the end of claim 14):
14. (Currently Amended) A method of installing a light assembly to a railing, the railing having an aperture formed therein, the method comprising the steps of:
.a providing the light assembly, the light assembly including first and second clamps, first and second fasteners, and a housing including first and second channels and a surface, wherein the first and second clamps are pivotally coupled to the housing via the respective first and second 
b. inserting the light assembly through housing at least partially into the aperture formed in the railing; 
c. rotating the first fastener to pivot the first clamp outward with respect to the housing and move toward the railing at least until the first clamp contacts the railing; 
d. rotating the second fastener to pivot the second clamp outward with respect to the housing and move toward the railing at least until the second clamp contacts the railing; and 
e. retaining the housing at least partially within the aperture formed in the railing by: 
4i. exerting a first force by the first clamp against a first portion of the railing; 
ii. exerting a second force by the second clamp against a second portion of the railing; and
 iii. exerting a third force by the surface of the housing against a third portion of the railing; wherein the third force is exerted in a different direction than one or more of the first and second forces, and wherein the first, second and third forces are exerted from within the aperture formed in the railing.

Amend claim 16 as follows (add claim 23 to the end of claim 16, but change the word ‘railing’ to fixture):
16. (Currently Amended) A light assembly mountable to a fixture, the fixture having an aperture formed therein, the light assembly comprising: 
a. a housing including a perimeter and a surface;
b. first and second fasteners; 
c. first and second clamps, the first clamp pivotally coupled to the housing via the first fastener, the second clamp pivotally coupled to the housing via the second fastener, the first and second clamps movable between a first position and another position, wherein when the first and second clamps are in the first position, the first and second clamps do not extend substantially beyond the perimeter of the housing and the light assembly housing may be inserted through at least partially into the aperture formed in the fixture; and wherein when the first and second clamps are in the other position, the first and second clamps extend beyond the perimeter of the housing and retain the light assembly to the fixture, and the housing is retained at least partially within the aperture formed in the fixture by: 
a first force exerted by the first clamp against a first portion of the fixture;
a second force exerted by the second clamp against a second portion of the fixture; and 
a third force exerted by the surface of the housing against a third portion of the fixture; wherein the third force is exerted in a different direction than one or more of the first and second forces, and wherein the first, second and third forces are exerted from within the aperture formed in the fixture.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to teach or suggest that the “the third force is exerted in a different direction than one or more of the first and second forces, and wherein the first, second and third forces are exerted from within the aperture formed in the railing/fixture”. Examiner notes that the fixture of claim 16 is “a post, pole, fitting, and the like” (par 43 of specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875